Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE VITAL SIGNS, INC. ANNOUNCES A 12.5% INCREASE IN THIRD QUARTER EARNINGS FROM CONTINUING OPERATIONS, EXTENDS FACE MASK AGREEMENT. TOTOWA, N.J., August 8, 2007 VITAL SIGNS, INC. (NASDAQ: VITL) today announced sales and earnings for the third quarter ended June 30, Income from continuing operations increased 12.5% to $8,733,000, for the third quarter of fiscal 2007 compared to $7,764,000 for the third quarter of fiscal 2006. Earnings from continuing operations per diluted share increased 12% to $.66 per share for the third quarter of fiscal 2007 compared to $.59 per share for the third quarter of fiscal 2006. Net revenues for the third quarter of fiscal 2007 increased 6.6% to $51,735,000 compared to $48,544,000 in the comparable period last year. Following are the net revenues by business segment for the third quarter of fiscal 2007 compared to the third quarter of fiscal 2006 (in thousands of dollars): NET REVENUES BY BUSINESS SEGMENT FOR THE THREE MONTHS ENDED JUNE 30, 2007 2006 PERCENT CHANGE Anesthesia $ 19,876 $ 18,379 8.2 % Respiratory/Critical Care 11,550 11,438 1.0 % Sleep 13,352 11,973 11.5 % Interventional cardiology/radiology 6,957 6,754 3.0 % Net Revenues $ 51,735 $ 48,544 6.6 % For the nine month period ended June 30, 2007 income from continuing operations increased 16.9% to $25,014,000 as compared to $21,390,000 for the comparable fiscal 2006 period. Diluted earnings per share from continuing operations increased 13.9% to $1.88 for the nine month period ended June 30, 2007 compared to $1.65 for the nine month period ended June 30, 2006. Net revenues for the first nine months of fiscal 2007 increased 6.3% to $147,790,000 as compared to $138,980,000 in the comparable period last year. Following are the net revenues by business segment for the nine months ended June 30, 2007 and 2006 (in thousands of dollars): NET REVENUES BY BUSINESS SEGMENT FOR THE NINE MONTHS ENDED JUNE 30, PERCENT 2007 2006 CHANGE Anesthesia $ 56,453 $ 53,957 4.6 % Respiratory/Critical Care 34,831 32,943 5.7 % Sleep 36,710 33,780 8.7 % Interventional cardiology/radiology 19,796 18,300 8.2 % Net Revenues $ 147,790 $ 138,980 6.3 % Terry Wall, President and CEO of Vital Signs commented We introduced two new Anesthesia products in July: Pis Pillow and InfusaScan. Pis Pillow is a head positioning device invented by a physician to help position the patients trachea for ease of intubation and increase patient comfort. InfusaScan is a new version of our market leading pressure infusor with a clear window that allows for bar code scanning as well as improved visibility of fluid levels. We have reduced our guidance to $2.55 -2.58 per share. This revision is primarily the result of slower adoption of our strategy of providing CPAP units to the patients diagnosed with obstructive sleep apnea through our sleep centers. We remain confident that we will be able to increase our distribution of CPAP devices to our patients over the next four quarters, targeting 50% market penetration. On August 3, 2007, Vital Signs extended its exclusive supply agreement with Respironics for six months and purchased related mask manufacturing equipment for $1.5 million. Mr. Wall commented, This agreement gives us additional supply chain protection as we transition the production of anesthesia face masks, avoids litigation regarding ownership of the tooling and clarifies a non-compete to protect our mask business.
